DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/338,002 on June 3, 2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 06/03/2021 and 02/15/2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Husth (US 20220343670 A1), in view of Han (US 20210335172 A1).

Regarding Claim 1, Husth teaches:
A fingerprint detection method (FIG. 8), comprising:
obtaining fingerprint sensing data by sensing a user's fingerprint (See FIG. 8: S104) (See paragraph [0082], lines 2-4; See FIG. 3, showing a user’s fingerprint 104 being sensed) using a display device (FIG. 1: 101) including a display panel (See FIG. 3: 102) including a hole optical system (See FIG. 4: the openings 402 correspond to a hole optical system; See paragraph [0079]) and an optical sensor (FIG. 3: 108; See paragraph [0069], lines 1-6) overlapping the hole optical system (See FIG. 4: the optical sensor 108 included in 100 overlaps the hole optical system 402);
detecting misalignment information indicating a degree of misalignment (See paragraph [0080], describing the misalignment between the hole optical system 402 and the optical sensor 108 included in 100) between the hole optical system and the optical sensor (See FIG. 8: S106; See paragraph [0082], lines 6-8);
generating calibration data (FIG. 8: S112: the calibration data corresponds to the illuminance calibration sub-images that have had the displacement applied to them) using at least one piece of reference data corresponding to at least one reference folding angle according to the detected misalignment information (See paragraph [0092]: the masking calibration image corresponds to at least one piece of reference data, which is used to generate calibration data (the corrected illuminance calibration sub-images) according to the detected misalignment information (the estimated displacement); Furthermore, as shown in FIGS. 1, 3 and 4, the display device is at a reference folding angle (i.e., the device is not folded, at a reference folding angle of 180 degrees). Therefore, the at least one piece of reference data corresponds this reference folding angle);
generating fingerprint data by correcting the fingerprint sensing data using the calibration data (FIG. 8: S114; See paragraph [0093], last six lines: the normalized biometric image corresponds to fingerprint data generated by correcting the fingerprint sensing data using the calibration data); and
detecting the user's fingerprint according to the fingerprint data (See paragraph [0067]).
Husth does not explicitly teach (see elements emphasized in italics):
The display panel including a pinhole optical system and an optical sensor overlapping the pinhole optical system;
detecting misalignment information indicating the degree of misalignment between the pinhole optical system and the optical sensor.
However, in the same field of endeavor, display devices with fingerprint recognition functions (Han, paragraph [0004]), Han teaches:
	A display panel (FIG. 4) including a pinhole optical system (See paragraph [0054], lines 1-4: the pinhole array 211 in the shielding layer 2 on the display substrate 1 corresponds to a pinhole optical system) and an optical sensor overlapping the pinhole optical system (See FIG. 4: the optical sensor 7 overlaps the pinhole optical system 211).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint detection method (as taught by Husth) by including the display panel including a pinhole optical system and an optical sensor overlapping the pinhole optical system; detecting misalignment information indicating the degree of misalignment between the pinhole optical system and the optical sensor (as taught by Han). This would be achieved by including the pinhole optical system (211 in FIG. 4 of Han) in the diplay panel taught by Husth, and performing the functions taught by Husth with regard to the pinhole optical system. Doing so would allow for the pinhole optical system to be used for multiple functions, including detecting changes such as touch, force, bending and angle (See Han, paragraph [0042], lines 1-8).

Regarding Claim 2, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth in view of Han teaches:
The fingerprint detection method of claim 1, wherein detecting the misalignment information comprises:
detecting position information of a plurality of pinholes (See Husth, FIG. 4: the position information of the holes 402 corresponds to the regions 406) included in the pinhole optical system (As discussed above, Husth was modified according to Han to include a pinhole optical system. Therefore, the teachings of Husth with regard to the holes are applied to the pinholes taught by Han) using the fingerprint sensing data (Husth, FIG. 8: S106; See Husth, paragraph [0091]: in order to determine a displacement between the biometric image and the masking calibration image, position information (X and Y locations) of a plurality of holes included in the hole optical system is detected using the fingerprint sensing data); and
detecting a difference in a movement amount between the pinhole optical system and the optical sensor by comparing the position information of the pinholes with the at least one piece of reference data (Husth, FIG. 8: S106; See Husth, paragraph [0091]: determining a displacement between the biometric image and the masking calibration image corresponds to the claimed detection of a difference in a movement amount between the pinhole optical system and the optical sensor).

Regarding Claim 6, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth in view of Han teaches:
The fingerprint detection method of claim 2, wherein generating the calibration data comprises:
setting an offset value (Husth, FIG. 8: S106) for a single piece of reference data by comparing the position information of the pinholes (As discussed above, Husth was modified according to Han to include a pinhole optical system. Therefore, the teachings of Husth with regard to the holes are applied to the pinholes taught by Han) with extracted position information of pinholes extracted from the single piece of reference data (Husth, FIG. 8: S106; See Husth, paragraph [0091]: a displacement between the biometric image and the masking calibration image corresponds to an offset value for a single piece of reference data that is set by comparing the position information of the holes with extracted position information of holes extracted from the single piece of reference data); and
generating the calibration data by correcting the single piece of reference data according to the offset value (See Husth, paragraph [0092]: the corrected illuminance calibration sub-images are generated by correcting the single piece of reference data (the masking calibration image) according to the offset value (displacement between the biometric image and the masking calibration image)).

Regarding Claim 7, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth in view of Han teaches:
The fingerprint detection method of claim 6, wherein the offset value is a correction value set to match positions of the pinholes (As discussed above, Husth was modified according to Han to include a pinhole optical system. Therefore, the teachings of Husth with regard to the holes are applied to the pinholes taught by Han) in the single piece of reference data with detected positions of the pinholes (See paragraph [0078] and FIG. 8, S114: the illuminance calibration sub-images are aligned to correct for the displacement between the holes and the image sensor. Therefore, the displacement that is applied in S112 of FIG. 8 corresponds to a correction value to match positions of the holes in the single piece of reference data with detected positions of the holes).

Regarding Claim 8, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth in view of Han teaches:
The fingerprint detection method of claim 1, wherein detecting the misalignment information comprises detecting a folding angle of the display device (See Han, paragraph [0049]; See Han FIG. 10: the bending of the display device is determined when the display is not active, when fingerprint sensing is not performed. Therefore, according to the above combination, the folding angle of the display device can be performed at any time when the display is not active and fingerprint sensing is not performed (after capturing the biometric image S104 in FIG. 8 of Husth, during the detecting of the misalignment information in S106)).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify fingerprint detection method (as taught by Husth in view of Han) so detecting the misalignment information comprises detecting a folding angle of the display device. In other words, it would have been obvious to further include Han’s detection of a folding angle of the display device when fingerprint sensing it not performed to arrived at the claimed invention. Doing so would prevent interference between the bending sensing and fingerprint sensing (See Han, paragraph [0081]).

Regarding Claim 9, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth in view of Han teaches:
The fingerprint detection method of claim 8, wherein detecting the folding angle of the display device comprises detecting the folding angle using a sensing signal (See Han, FIG. 10: 103; See Han, paragraph [0092]) output from a touch sensor (See Han, paragraph [0042], lines 1-8: the shielding layer 2, which is used for detecting the folding angle, is also used to detect touch, and is therefore a touch sensor.

Regarding Claim 10, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth in view of Han teaches:
The fingerprint detection method of claim 8, wherein generating the calibration data comprises selecting one piece of reference data as the calibration data (See Husth, paragraph [0093]: one piece of reference data (the corrected illuminance calibration image) is selected as the calibration data) corresponding to the detected folding angle (As shown in Husth, FIGS. 1, 3 and 4, the display device is at a folding angle of 180 degrees during the process depicted in Husth, FIG. 8. Therefore, the one piece of reference data selected as the calibration data corresponds to the detected folding angle of 180, as detected according to the teachings of Han).

Regarding Claim 11, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth in view of Han teaches:
The fingerprint detection method of claim 8, wherein generating the calibration data comprises:
selecting two pieces of reference data (See paragraph [0077]: the illuminance calibration images include two pieces of reference data: for a completely white target and for a completely black target) corresponding to two reference folding angles similar to the detected folding angle (As shown in Husth, FIGS. 1, 3 and 4, the display device is at a folding angle of 180 degrees during the process depicted in Husth, FIG. 8. Therefore, the two pieces of reference data corresponds to two reference folding angles of 180 similar to the detected folding angle of 180, as detected according to the teachings of Han); and
generating the calibration data by interpolating the two pieces of reference data (See paragraph [0077] and FIG. 8, S114: the calibration data corresponds to the interpolated values between the aligned illuminance calibration images).

Regarding Claim 12, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth in view of Han teaches:
The fingerprint detection method of claim 8, wherein generating the calibration data comprises:
extracting an offset value (Husth, FIG. 8: S106) (See Husth, paragraph [0091]: a displacement between the biometric image and the masking calibration image corresponds to an offset value) corresponding to the detected folding angle (As shown in Husth, FIGS. 1, 3 and 4, the display device is at a folding angle of 180 degrees during the process depicted in Husth, FIG. 8. Therefore, an offset value is extracted corresponding to the detected folding angle of 180, as detected according to the teachings of Han); and
generating the calibration data by correcting the at least one piece of reference data according to the offset value (Husth, FIG. 8: S114; See Husth, paragraph [0093], last six lines: the normalized biometric image corresponds to fingerprint data generated by correcting the fingerprint sensing data using the calibration data).

Regarding Claim 14, Husth teaches:
A display device (FIG. 1: 101), comprising:
a display panel (See FIG. 3: 102) including a hole optical system (See FIG. 4: the openings 402 correspond to a hole optical system; See paragraph [0079]);
an optical sensor (FIG. 3: 108; See paragraph [0069], lines 1-6) overlapping the hole optical system (See FIG. 4: the optical sensor 108 included in 100 overlaps the hole optical system 402);
a memory that stores at least one piece of reference data  corresponding to at least one reference folding angle (See paragraph [0084]: a memory stores a masking calibration image corresponding to at least one piece of reference data. Furthermore, as shown in FIGS. 1, 3 and 4, the display device is at a reference folding angle (i.e., the device is not folded, at a reference folding angle of 180 degrees). Therefore, the at least one piece of reference data corresponds this reference folding angle); and
a sensor controller (FIG. 2: 202; See paragraph [0065]; See claim 19: the control unit 202 performs the disclosed method) that detects misalignment information indicating a degree of misalignment (See paragraph [0080], describing the misalignment between the hole optical system 402 and the optical sensor 108 included in 100) between the hole optical system and the optical sensor (See FIG. 8: S106; See paragraph [0082], lines 6-8), and that corrects fingerprint sensing data according to the detected misalignment information and the at least one piece of reference data (FIG. 8: S114; See paragraph [0093], last six lines: the normalized biometric image corresponds to fingerprint sensing data corrected according to the detected misalignment information and the at least one piece of reference data by aligning the illuminance calibration sub-images).
Husth does not explicitly teach (see elements emphasized in italics):
a display panel including a pinhole optical system;
an optical sensor overlapping the pinhole optical system;
detecting misalignment information indicating a degree of misalignment between the pinhole optical system and the optical sensor.
However, in the same field of endeavor, display devices with fingerprint recognition functions (Han, paragraph [0004]), Han teaches:
	A display panel (FIG. 4) including a pinhole optical system (See paragraph [0054], lines 1-4: the pinhole array 211 in the shielding layer 2 on the display substrate 1 corresponds to a pinhole optical system); and 
	an optical sensor overlapping the pinhole optical system (See FIG. 4: the optical sensor 7 overlaps the pinhole optical system 211).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Husth) by including a display panel including a pinhole optical system; an optical sensor overlapping the pinhole optical system; and detecting misalignment information indicating a degree of misalignment between the pinhole optical system and the optical sensor (as taught by Han). This would be achieved by including the pinhole optical system (211 in FIG. 4 of Han) in the diplay panel taught by Husth, and performing the functions taught by Husth with regard to the pinhole optical system. Doing so would allow for the pinhole optical system to be used for multiple functions, including detecting changes such as touch, force, bending and angle (See Han, paragraph [0042], lines 1-8).

Regarding Claim 15, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth teaches:
The display device of claim 14, wherein the sensor controller comprises:
a fingerprint sensing data generator (See paragraph [0098]: the Examiner is interpreting the portion of the control unit that performs the fingerprint sensing as corresponding to a fingerprint sensing data generator) that generates the fingerprint sensing data using electrical signals from the optical sensor (See FIG. 8: S104) (See paragraph [0082], lines 2-4; See FIG. 3, showing a user’s fingerprint 104 being sensed);
a movement amount detector (See paragraph [0098]: the Examiner is interpreting the portion of the control unit that performs the movement detection as corresponding to a movement amount detector) that detects the misalignment information (See paragraph [0080], describing the misalignment between the hole optical system 402 and the optical sensor 108 included in 100) (See FIG. 8: S106; See paragraph [0082], lines 6-8);
a calculator (See paragraph [0098]: the Examiner is interpreting the portion of the control unit that performs the generation of calibration data as corresponding to a calculator) that generates calibration data corresponding to the detected misalignment information (FIG. 8: S112: the calibration data corresponds to the illuminance calibration sub-images that have had the displacement applied to them); and
an image processor (See paragraph [0098]: the Examiner is interpreting the portion of the control unit that performs the correciton as corresponding to an image processor) that corrects the fingerprint sensing data using the calibration data (FIG. 8: S114; See paragraph [0093], last six lines: the normalized biometric image corresponds to fingerprint data generated by correcting the fingerprint sensing data using the calibration data).

Regarding Claim 16, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth teaches:
The display device of claim 15, wherein the calculator selects at least one piece of reference data stored in the memory corresponding to the detected misalignment information, and generates the calibration data using the selected at least one piece of reference data (See paragraph [0092]: the masking calibration image corresponds to at least one piece of reference data stored in the memory corresponding to the detected misalignment information, which is used to generate calibration data (the corrected illuminance calibration sub-images) according to the detected misalignment information (the estimated displacement)).

Regarding Claim 17, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth teaches:
The display device of claim 15, wherein the calculator generates the calibration data by correcting at least one piece of reference data stored in the memory according to an offset value corresponding to the detected misalignment information (FIG. 8: S106; See, paragraph [0091]: a displacement between the biometric image and the masking calibration image corresponds to an offset value corresponding to the detected misalignment information) (See paragraph [0092]: the corrected illuminance calibration sub-images are generated by correcting the single piece of reference data (the masking calibration image) according to the offset value (displacement between the biometric image and the masking calibration image)).

Regarding Claim 18, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth in view of Han teaches:
The display device of claim 14, wherein the display panel comprises a folding area having flexibility, and a first flat area and a second flat area disposed on opposite sides of the folding area (See Han, paragraph [0040] and Han, FIG. 4: the display panel is flexible and therefore includes a folding area (a central area of the display panel in FIG. 4) having flexibility, and a first flat area (the flat area of the display panel to the left of the central area) and a second flat area (the flat area of the display panel to the right of the central area)  disposed on opposite sides of the folding area).
In addition, the same motivation is used as the rejection for claim 14.

Regarding Claim 19, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth in view of Han teaches:
The display device of claim 18, further comprising:
a touch sensor (2) including at least one touch electrode (Han, FIG. 3: 22) (See Han, paragraph [0042], lines 1-8: the shielding layer is capable of performing touch detection) disposed in the first flat area and at least one touch electrode disposed in the second flat area (See Han, FIG. 3: the curved electrodes 22 are disposed to the left and right of display region 200; See Han, paragraph [0047]).
In addition, the same motivation is used as the rejection for claim 14.

Claims 3-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Husth in view of Han as applied to claims 2 and 8 above, and further in view of Zeng (CN 110163150 A).

	Examiner’s note: for the purposes of claim mapping, the Examiner is citing to the English translation of CN 110163150 A that has been provided with this Office Action.

Regarding Claim 3, Husth in view of Han does not explicitly teach:
The fingerprint detection method of claim 2, wherein generating the calibration data comprises:
selecting two pieces of reference data having a high degree of similarity from a plurality of pieces of reference data by comparing the position information of the pinholes with the plurality of pieces of reference data; and
generating the calibration data by interpolating the two pieces of reference data.
However, in the same field of endeavor, fingerprint identification (Zeng, Abstract), Zeng teaches:
	selecting two pieces of reference data (FIG. 7: image 1 and image 2) having a high degree of similarity from a plurality of pieces of reference data by comparing position information of pinholes with the plurality of pieces of reference data (See page 11, lines 36-38: the two pieces of reference data (image 1 and image 2) have a high degree of similarity because they corresponds to the object point A, and are selected due to the proximity of the pinholes 1 and 2 to each other); and
	generating calibration data by interpolating the two pieces of reference data (See page 12, lines 5-7: calibration data is generated by adding image 1 and image 2 after weighting each according to the distances L1 and L2, which corresponds to an interpolation between the two pieces of reference data).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint detection method (as taught by Husth in view of Han) by generating the calibration data in the claimed manner (as taught by Zeng). This would be achieved by applying the weighting and addition taught by Zeng for each piece of reference data taught by Husth in view of Han. Doing so would improve fingerprint recognition capability (See Zeng, page 14, lines 5-10).

Regarding Claim 4, Husth in view of Han, and in further view of Zeng teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth in view of Han, and in further view of Zeng teaches:
The fingerprint detection method of claim 3, wherein interpolating the two pieces of reference data comprises:
setting an offset value (L1 and L2) for each of the two pieces of reference data by comparing the position information of the pinholes with extracted position information of the pinholes extracted from the two pieces of reference data (See Zeng, FIG. 7 and page 11, lines 36-38: an offset value L1 and L2 is set for each respective piece of reference data (image 1 and image 2) by comparing the position information of the pinholes 1 and 2 with extracted position information of the pinholes extracted from the two pieces of reference data (as discussed further on page 11, lines 26-35));
assigning a weight (a and b) to each of the two pieces of reference data according to an offset value for each of the two pieces of reference data (See Zeng, FIG. 7 and page 11, lines 36-38: a weight (a and b) is assigned to each of the two pieces of reference data (image 1 and image 2) according to an offset value (L1 and L2) for each of the two pieces of reference data); and
summing the two weighted pieces of reference data (See Zeng, page 12, lines 5-7).
In addition, the same motivation is used as the rejection for claim 3.

Regarding Claim 5, Husth in view of Han, and in further view of Zeng teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth in view of Han, and in further view of Zeng teaches:
The fingerprint detection method of claim 4, wherein the offset value for each of the two pieces of reference data is a correction value set to match positions of the pinholes in each of the two pieces of reference data with detected positions of the pinholes (See Zeng, FIG. 7 and page 11, lines 36-43: the offset value (L1 and L2)  for each of the two pieces of reference data (image 1 and image 2) is a correction value set to match positions of the pinholes (1 and 2) in each of the two pieces of reference data with detected positions of the pinholes. Specifically, image 2 is weighted higher using a correction value L2 due to larger difference between the position detected by image 2 and the position of the pinhole 2).

Regarding Claim 13, Husth in view of Han does not explicitly teach:
The fingerprint detection method of claim 8, wherein generating the calibration data comprises:
interpolating two offset values for two reference folding angles similar to the detected folding angle; and
generating the calibration data by correcting the at least one piece of reference data according to the interpolated two offset values.
However, in the same field of endeavor, fingerprint identification (Zeng, Abstract), Zeng teaches:
interpolating two offset values (L1 and L2) (See FIG. 7 and page 11, lines 36-38: two offset values L1 and L2 are interpolated for each of the weights a and b); and
generating calibration data by correcting at least one piece of reference data (FIG. 7: image 1 and image 2) according to the interpolated two offset values (See page 12, lines 5-7: calibration data is generated by adding image 1 and image 2 after weighting each according to the interpolated two offset values L1 and L2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fingerprint detection method (as taught by Husth in view of Han) by generating the calibration data in the claimed manner (as taught by Zeng). This would be achieved by applying the weighting and addition taught by Zeng for each piece of reference data taught by Husth in view of Han. Doing so would improve fingerprint recognition capability (See Zeng, page 14, lines 5-10). Furthermore, the two offset values, as shown in FIG. 7 of Zeng are generated when the device is at a folding angle of 180 degrees as shown in FIG. 1. Therefore, as combined with Husth in view of Han, the two offset values are for two reference folding angles of 180 similar to the detected folding angle of 180, as detected according to the teachings of Han.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Husth in view of Han as applied to claim 19 above, and further in view of Huang (CN 108874208 A).

Examiner’s note: for the purposes of claim mapping, the Examiner is citing to the English translation of CN 108874208 A that has been provided with this Office Action.
Regarding Claim 20, Husth in view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Husth in view of Han teaches:
The display device of claim 19, further comprising:
a folding angle detector (FIG. 5: 52) that detects a folding angle from an output signal of the touch sensor (See paragraph [0072]).
Husth in view of Han does not explicitly teach:
wherein the sensor controller corrects the fingerprint sensing data according to the detected folding angle.
However, in the same field of endeavor, fingerprint recognition (Huang, Abstract), Hung teaches:
	A sensor controller (FIG. 1: 1001) (See page 9, lines 17-18) corrects fingerprint sensing data according to detected folding angle (See page 14, last paragraph – page 15, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Husth in view of Han) so the sensor controller corrects the fingerprint sensing data according to the detected folding angle (as taught by Huang). Doing so would improve the accuracy of the fingerprint recognition (See Huang, page 14, last paragraph – page 15, line 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	PARK; Dong Jin (US-20200380893-A1): pertinent for its disclosure of a foldable display device with an optical sensor (See FIGS. 2 and 6).
	KIM; Kee Yong (US-20200143135-A1): pertinent for its disclosure of determining misalignment in fingerprint images (See FIG. 6).
	HUANG; Weiyun (US-20190266379-A1): pertinent for its disclosure of a foldable display device with an optical fingerprint sensor (See FIG. 2 and 6).
	ISA; Toshiyuki (US-20180204884-A1): pertinent for its disclosure of a foldable display device (See FIG. 7).
	Chung; Dae-young (US-20180012069-A1): pertinent for its disclosure of a display device with a pinhole optical system (See FIG.4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/              Examiner, Art Unit 2692